  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 1 of 19 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 Gabrielle Rogers, on behalf of herself and       §
 all others similarly situated,                   §
                                                  §
        Plaintiff                                 §
                                                  §
 v.                                               §       Civil Action No. __________________
                                                  §
 12291 CBW, LLC d/b/a Temptations                 §              COLLECTIVE ACTION
 Cabaret and Eric Langan,                         §
                                                  §            JURY TRIAL DEMANDED
        Defendants                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

                                    I.      INTRODUCTION

       1.      This is an action brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201, et seq., to redress Defendants’ long-standing abuse of the federal minimum wage and

overtime standards. Plaintiff brings this action as a collective action under 29 U.S.C. § 216(b). The

violations of the FLSA are straightforward: the Defendants do not pay its employees anything.

       2.      Defendant 12291 CBW, LLC d/b/a Temptations Cabaret is a gentlemen’s club for

adult entertainment with locations throughout Texas and Louisiana that operate under the assumed

name of Temptations Cabaret.

       3.      Defendant Eric Langan is the owner, president, and director of 12291 CBW, LLC.

       4.      Plaintiff Gabrielle Rogers is a nonexempt former employee who worked at

Temptations Cabaret located at 5900 College Street, Beaumont, TX 77707 from on or about

November of 2015 through on or about November of 2018. During her tenure as a dancer at

Defendants’ adult entertainment club, she did not receive the FLSA mandated minimum wage for

all hours worked nor did she receive time and a half her regular rate for each hour worked over 40
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 2 of 19 PageID #: 2



each week. In fact, Defendants refused to compensate her whatsoever for any hours worked.

Plaintiff’s only compensation came in the form of tips from club patrons. Moreover, Plaintiff was

required to divide her tips with Defendants and other employees who do not customarily receive

tips. Therefore, Defendants have failed to compensate Plaintiff at the federal mandated minimum

wage and overtime rate.

                 II.          SUBJECT MATTER JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

        6.      Venue is proper in the Eastern District of Texas, Beaumont Division, because a

substantial portion of the events forming the basis of this suit occurred in this District and Division.

                       III.     PARTIES AND PERSONAL JURISDICTION

        7.      Plaintiff Gabrielle Rogers is an individual residing in Hardin County. Plaintiff’s

written consent to this action is attached to this Complaint as “Exhibit A.”

        8.      The Class Members are all current and former exotic dancers who worked at

Defendants’ adult entertainment club at any time starting three years before this Complaint was

filed up to the present.

        9.      Defendant 12291 CBW, LLC d/b/a Temptations Cabaret is a Texas limited liability

company that does business as Temptations Cabaret in Jefferson County, Texas. Defendant may

be served process through its registered agent Fred McDonald, 1421 Highlake Lane, Weatherford,

Texas 76087.

        10.     Defendant Eric Langan is an individual residing in Harris County, Texas and may

be served with process at 10959 Cutten Road, Houston, Texas 77066.
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 3 of 19 PageID #: 3



                                   IV.    FLSA COVERAGE

        11.     At all material times, Defendants have been an employer within the meaning of

3(d) of the FLSA. 29 U.S.C. § 203(d).

        12.     At all material times, Plaintiff and Class Members were individual employees who

engaged in commerce or in the production of goods for commerce as required by 29 USC § 206-

207.

        13.     Furthermore, Defendants have had, and continue to have, an annual business

volume in excesses of $500,000.

        14.     Defendant Eric Langan is the owner, president, and director of 12291 CBW, LLC

d/b/a Temptations Cabaret.

        15.     Defendant Eric Langan controlled the nature, pay structure, and employment

relationship of the Plaintiff.

        16.     Furthermore, Defendant Eric Langan had, at all times relevant to this lawsuit, the

authority to hire and fire employees, the authority to direct and supervise the work of employees,

the authority to sign on the business's checking accounts, including payroll accounts, and the

authority to make decisions regarding employee compensation and capital expenditures.

Additionally, he was responsible for the day-to-day affairs of the business. In particular, he was

responsible for determining whether 12291 CBW, LLC d/b/a Temptations Cabaret complied with

the Fair Labor Standards Act.

        17.     As such, pursuant to 29 U.S.C. § 203(d), Defendant Eric Langan acted directly or

indirectly in the interest of Plaintiff’s employment as her employer, which makes him individually

liable under the FLSA.
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 4 of 19 PageID #: 4



                                          V.      FACTS

       18.     The FLSA applied to Plaintiff and Class Members at all times in which they worked

at Defendants’ club.

       19.     No exemptions to the application of the FLSA apply to Plaintiff or the Class

Members. For instance, neither Plaintiff nor any Class Member has ever been a professional or

artist exempt from the provisions of the FLSA. The dancing required at Temptations Cabaret does

not require invention, imagination or talent in a recognized field of artistic endeavor and Plaintiff

and Class Members have never been compensated by Defendants on a set salary, wage, or fee

basis. Rather, Plaintiff and Class Members’ sole source of income while working for Defendants

was tips given to them by the club’s patrons, (i.e., stage dancing or single dancing tips).

       20.     At all relevant times, Plaintiff and each Class Member were employees of

Defendants under the FLSA. However, Defendants have classified and continue to classify all of

its dancers as independent contractors.

       21.     Defendants’ classification of Plaintiff as an independent contractor was not due to

any unique factor related to her employment or relationship with Defendants. As a matter of

common business policy, Defendants routinely misclassified all dancers as independent

contractors as opposed to employees. As a result of this uniform misclassification, Plaintiff and

Class Members were not paid the minimum wage or overtime wages required under the FLSA.

       22.     During the relevant period, the employment terms, conditions, and policies that

applied to Plaintiff were the same as those applied to the other Class Members who worked as

dancers at Defendants’ club.

       23.     During the relevant period, no Class Member received any wages or other

compensation from Defendants. Class Members generated their income solely through the tips
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 5 of 19 PageID #: 5



they received from Defendants’ customers when they performed table, chair, couch, or other

dances. Additionally, Defendants imposed a fee schedule that actually resulted in Plaintiff and

Class Members paying for the privilege of dancing at Defendants’ club. Defendants assessed a

daily house fee to be paid by Plaintiff and Class Members per shift and demanded a portion of the

gratuity the dancer received for each dance.

           24.   The money that Plaintiff receives from Defendants’ patrons is a tip, not a service

charge, as those terms are defined in 29 C.F.R. §§ 531.52, 531.53, and 531.55.

           25.   The money that Plaintiff receives from Defendants’ patrons does not become part

of the Defendants’ gross receipts to be later distributed to Plaintiff and the other dancers. Instead,

Plaintiff and the other dancers merely pay the club a portion of their tips.

           26.   The full amount Class Members are given by patrons in relation to dances they

perform are not taken into Defendants’ gross receipts, with a portion then paid out to the dancers.

Defendants issue neither a 1099 nor W-2 forms to Class Members indicating any amounts being

paid from their gross receipts to Class Members as service fees or wages.

           27.   Plaintiff and Class Members are tipped employees under the FLSA as they are

engaged in an occupation in which they customarily and regularly receive more than $30 a month

in tips.

           28.   However, Defendants are not entitled to take a tip credit for the amounts Plaintiff

and Class Members received as tips. 29 U.S.C. § 203(m) requires an employer to inform its

employee that it intends to rely on the tip credit to satisfy its minimum wage obligations. Here,

Defendants affirmatively informed Plaintiff and the Class Members that they would not be paid at

all, much less paid a tip credit adjusted minimum wage.
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 6 of 19 PageID #: 6



       29.     Defendants’ misclassification of Plaintiff and the Class Members as independent

contractors was designed to deny them their fundamental rights as employees to receive minimum

wages, overtime, to demand and retain portions of tips given to Class Members by customers, and

all done to enhance Defendants’ profits.

       30.     Defendants’ misclassification of Plaintiff and Class Members as independent

contractors was willful. Defendants knew or should have known that Plaintiff and the Class

Members were improperly classified as independent contractors. A cursory examination of the law

would have revealed this basic fact.

       31.     Employment is defined with striking breadth in the context of wage and hour laws.

The determining factor as to whether dancers like Plaintiff are employees or independent

contractors under the FLSA is not the dancer’s election, subjective intent, or any contract she might

enter into. Instead, the test for determining whether an individual is an “employee” under the FLSA

is the economic realities test. Under that test, employee status turns on whether the individual is,

as a matter of economic reality, in business for herself and truly independent, or rather is

economically dependent upon finding employment in others.

       32.     Workers cannot validly elect to be treated as independent contractors instead of

employees.

       33.     Workers likewise cannot agree to be paid less than the minimum wage.

       34.     Under the applicable test, courts utilize several factors to determine economic

dependence and employment status. These factors are: (i) the degree of control exercised by the

alleged employer, (ii) the relative investments of the alleged employer and employee, (iii) the

degree to which the employee’s opportunity for profit and loss is determined by the employer, (iv)
     Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 7 of 19 PageID #: 7



the skill and initiative required in performing the job, (v) the permanency of the relationship, and

(vi) the degree to which the alleged employee’s tasks are integral to the employer’s business.

        35.    The totality of the circumstances surrounding the relationship between Defendants

and Plaintiff, and Defendants and Class Members, establishes economic dependence by the

dancers on Defendants and thus employee status. As a matter of economic reality, Plaintiff and all

other Class Members are not in business for themselves and truly independent, but rather are

economically dependent upon finding employment in others, namely Defendants. The dancers are

not engaged in occupations or business distinct from that of Defendants. Rather, their work is the

basis for Defendants’ business. Defendants obtain the customers who desire the dance

entertainment and provide the workers who conduct the dance services on behalf of Defendants.

Defendants retain pervasive control over the club operation as a whole and the dancer’s duties are

an integral part of the operation.

A.      Degree of Control

        36.    Plaintiff and the Class Members do not exert control over a meaningful part of the

club business and do not stand as separate economic entities from Defendants. Defendants exercise

control over all aspects of the working relationship with Plaintiff and the other dancers in the club.

        37.    Plaintiff and Class Members’ economic status is inextricably linked to those

conditions over which Defendants have complete control. Plaintiff and the other dancers are

completely dependent on Defendants for their earnings. The club controls all of the advertising

and promotion without which Plaintiff and Class Members could not survive economically.

Moreover, Defendants create and control the atmosphere and surroundings at the club, the

existence of which dictates the flow of customers into the club. The dancers have no control over

the customer volume or the atmosphere at the club.
  Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 8 of 19 PageID #: 8



        38.     Defendants employ guidelines and rules dictating the way in which a dancer, like

Plaintiff or the Class Members, may conduct herself. Defendants set the hours of operations,

lengths of shifts dancers must work, the show time during which a dancer may perform, and set

minimum dance tips. Defendants also determine the sequence in which a dancer may perform on

stage during her stage rotation, the themes of dancers’ performances, including their costuming

and appearances, their conduct at work (e.g., that they should be on the floor as much as possible

when not on stage to mingle with the club’s patrons), tip splits, and all other terms and conditions

of employment.

        39.     Defendants require that its dancers work a minimum number of shifts every week

and each shift must be a minimum number of hours. Dancers are required to report in and report

out and the beginning and end of every shift. If a dancer arrives late, leaves early, or misses a shift,

that dancer is subject to fine, penalty, or reprimand by Defendants.

        40.     Defendants routinely schedule dancers to work in excess of 40 hours per week and

knowingly permit dancers to work in excess of 40 hours per week regularly.

        41.     Defendants, not the dancers, set the minimum tip amount that dancers must collect

from patrons when performing dances. Defendants announce the minimum tip amount to patrons

in the club wishing to see the dances.

        42.     The entire sum a dancer receives from a patron for a dance is not given to

Defendants and taken into its gross receipts. Instead, the dancers keep their share of the payment

under the tip share policy and pay over to Defendants and the club the portion they demand as their

share or “rent.” For example, for a table dance, Plaintiff would be required to pay the club a portion

of the dollars collected from the club patron. Defendants do not issue a 1099 or W2 form to dancers

characterizing or showing any sums being paid as service fees or wages.
     Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 9 of 19 PageID #: 9



        43.     Defendants establish the split or percentage which each dancer is required to pay it

for each type of dance they receive during their shift. In addition, amounts must be shared with

disk-jockeys, door staff, and other employees as part of Defendants’ tip sharing policy. Further,

dancers are expected to assist Defendants in selling drinks during their shift. The foregoing

establishes that Defendants set the terms and conditions for all dancer’s work. This is the hallmark

of economic dependence.

B.      Skill and Initiative

        44.     Plaintiff, like all other dancers at Defendants’ club, does not exercise the skill and

initiative of a person in business for herself.

        45.     Plaintiff and Class Members are not required to have any specialized or unusual

skills to work at Defendants’ club. Prior dance experience is not required as a prerequisite to

employment. Dancers are not required to attain a certain level of skill in order to dance at

Defendants’ club. There are no certification standards for dancers. There are no dance seminars,

no specialized training, no instructional booklets, and no choreography provided or required in

order to work at Defendants’ club. The dance skills utilized are commensurate with those exercised

by ordinary people dancing at a typical nightclub or a wedding.

        46.     Plaintiff, like the Class Members, does not have the opportunity to exercise the

business skills and initiative necessary to elevate her status to that of an independent contractor.

Dancers exercise no business management skills. They maintain no separate business structures or

facilities. Dancers do not actively participate in any effort to increase the club’s client base,

enhance goodwill, or establish contracting possibilities. The scope of a dancer’s initiative is

restricted to decisions involving what clothes to wear (within Defendants’ guidelines) or how

provocatively to dance.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 10 of 19 PageID #: 10



        47.     Plaintiff and Class Members are not permitted to hire or subcontract other qualified

individuals to provide additional dances to patrons and increase their revenues, as an independent

contractor in business for themselves would.

C.      Relative Investment

        48.     Plaintiff’s relative investment is minor when compared to the investment made by

Defendants.

        49.     Plaintiff, like all other dancers, has made no capital investment in the facilities,

advertising, maintenance, sound systems, lights, food, beverage, inventory, or staffing at

Defendants’ club. A dancer’s investment is limited to expenditures on costumes or makeup. But

for Defendants’ provision of the lavish club work environment, the dancers would earn nothing.

D.      Opportunity for Profit and Loss

        50.     Defendants, not the dancers like Plaintiff, manage all aspects of the business

operation including attracting investors, establishing working hours and hours of operation, setting

the atmosphere, coordinating advertising, hiring and controlling the staff. Defendants, not the

dancers, takes the true business risks for Defendants’ club.

        51.     Dancers like Plaintiff and Class Members do not control the key determinations of

profit and loss of a successful enterprise. Specifically, Plaintiff is not responsible for any aspect of

the enterprise’s on-going business risk. For example, Defendants are responsible for all financing,

the acquisition and/or lease of the physical facilities and equipment, inventory, the payment of

wages (for managers, bartenders, etc.), and obtaining all the appropriate business insurance and

licenses.

        52.     Defendants, not the dancers, establish the minimum dance tip amounts that should

be collected from patrons when dancing.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 11 of 19 PageID #: 11



        53.    The dance tips the dancers receive are not a return on a capital investment. They

are a gratuity for services rendered. From this perspective, it is clear that a dancer’s “return on

investment” is no different than that of a waiter who serves food during a customer’s meal at a

restaurant.

E.      Permanency

        54.    Plaintiff worked for close to nine years as a dancer at Defendants’ club. On

information and belief, other dancers have worked for Defendants for a significant period of time.

F.      Integral Part of Employer’s Business

        55.    Dancers, like Plaintiff and Class Members, are essential to the success of

Defendants’ club. The continued success of clubs such as Defendants’ turns upon the provision of

dances by the dancers for the club’s patrons. In fact, the sole reason establishments like

Temptations Cabaret exist is to showcase the dancers’ physical attributes for their customers.

        56.    Moreover, Defendants are able to charge higher admission prices and a much higher

price for their drinks than a comparable establishment without dancers because dancers are the

main attraction of such clubs. As a result, the dancers are an integral part of Defendants’ business.

        57.    The foregoing demonstrates that dancers like Plaintiff and Class Members are

economically dependent on Defendants and subject to significant control by Defendants.

Therefore, Plaintiff and Class Members were misclassified as independent contractors and should

have been paid the minimum wage and overtime rate at all times they worked at Defendants’ club

and otherwise been afforded all rights and benefits of an employee under federal wage and hour

laws.

        58.    All actions by Defendants herein described were willful, intentional, and not the

result of mistake or inadvertence. Defendants were aware that the FLSA applied to the operation
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 12 of 19 PageID #: 12



of its club at all relevant times, and that under the economic realities test applicable to determining

employment status under those laws, the dancers were misclassified as independent contractors.

Defendants were aware of, or through the exercise of reasonable diligence should have been aware,

of the multitude of previous cases holding dancers identically situated to Plaintiff and Class

Members were employees, not independent contractors. See, e.g., Jeffcoat v. State, Dep't of Labor,

732 P.2d 1073 (Alaska 1987) (dancers are employees); Martin v. Circle C Investments, Inc., MO-

91-CA-43, 1991 WL 338239 (W.D. Tex. Mar. 27, 1991) (dancers are employees); Martin v. Priba

Corp., CIV.A.3:91-CV-2786-G, 1992 WL 486911 (N.D. Tex. Nov. 6, 1992) (dancers are

employees); Reich v. Circle C. Investments, Inc., 998 F.2d 324 (5th Cir. 1993) (dancers are

employees); Reich v. Priba Corp., 890 F. Supp. 586 (N.D. Tex. 1995) (dancers are employees);

Harrell v. Diamond A Entm't, Inc., 992 F. Supp. 1343 (M.D. Fla. 1997) (dancers are employees);

Doe v. Cin-Lan, Inc., 08-CV-12719, 2008 WL 4960170 (E.D. Mich. Nov. 20, 2008) (dancer

substantially likely to be able to prove she’s an employee); Morse v. Mer Corp., 1:08-CV-1389-

WTL-JMS, 2010 WL 2346334 (S.D. Ind. June 4, 2010) (dancers are employees); Clincy v. Galardi

S. Enterprises, Inc., 808 F. Supp. 2d 1326, 1329 (N.D. Ga. 2011) (dancers are employees);

Thompson v. Linda And A., Inc., 779 F. Supp. 2d 139 (D.D.C. 2011) (dancers are employees);

Thornton v. Crazy Horse, Inc., 3:06-CV-00251-TMB, 2012 WL 2175753 (D. Alaska June 14,

2012) (dancers are employees); Milano's, Inc. v. Kansas Dep't of Labor, Contributions Unit, 293

P.3d 707 (Kan. 2013) (dancers are employees); Hart v. Rick's Cabaret Int'l, Inc., 09 CIV. 3043

PAE, 2013 WL 4822199 (S.D.N.Y. Sept. 10, 2013), reconsideration denied (Nov. 18, 2013)

(dancers are employees).
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 13 of 19 PageID #: 13



                  VI.     FLSA COLLECTIVE ACTION ALLEGATIONS

      59.      Plaintiff seeks to bring her claims under the FLSA on behalf of herself and all other

similarly situated workers of Defendants who worked in any week as an exotic dancer in three

years immediately preceding the date on which this action was filed and continuing thereafter

through the date on which final judgment is entered. Those who file a written consent will be a

party to this action pursuant to 29 U.S.C. § 216(b). (“FLSA Class”). Plaintiff seeks unpaid

minimum wages, unpaid overtime, misappropriated tips, liquidated damages, court costs, and

attorneys’ fees on behalf of the FLSA Class.

      60.      Plaintiff has actual knowledge that Class Members have also been denied overtime

pay for hours worked over forty hours per workweek and have been denied pay at the federally

mandated minimum wage rate. Plaintiff worked with other exotic dancers at Defendants’

establishment. As such, she has first-hand personal knowledge of the same pay violations at

Defendants’ establishments affecting other similarly situated dancers. Furthermore, other exotic

dancers at Defendants’ establishment have shared with her similar pay violation experiences as

those described in this complaint.

      61.      Other employees similarly situated to the Plaintiff work or have worked for

Defendants’ gentlemen’s club, but were not paid overtime at the rate of one and one-half their

regular rate when those hours exceeded forty hours per workweek. Furthermore, these same

employees were denied pay at the federally mandated minimum wage rate.

      62.      Although Defendants permitted and/or required the Class Members to work in

excess of forty hours per workweek, Defendants have denied them full compensation for their

hours worked over forty. Defendants have also denied them full compensation at the federally

mandated minimum wage rate.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 14 of 19 PageID #: 14



        63.     The Class Members perform or have performed the same or similar work as the

Plaintiff.

        64.     Class Members regularly work or have worked in excess of forty hours during a

workweek.

        65.     Class Members are not exempt from receiving overtime and/or pay at the federally

mandated minimum wage rate under the FLSA.

        66.     As such, Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime and minimum

wage.

        67.     Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or practices,

and does not depend on the personal circumstances of the Class Members.

        68.     The experiences of the Plaintiff, with respect to her pay, and lack thereof, is typical

of the experiences of the Class Members.

        69.     The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

        70.    All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty during a workweek.

        71.    All Class Members, irrespective of their particular job requirements, are entitled to

compensation for hours worked at the federally mandated minimum wage rate.

        72.    All Class Members, irrespective of their particular job requirements, are entitled to

their misappropriated tips.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 15 of 19 PageID #: 15



      73.      Although the exact amount of damages may vary among Class Members, the

damages for the Class Members can be easily calculated by a simple formula. The claims of all

Class Members arise from a common nucleus of facts. The Defendants caused harm to all Class

Members based on a systematic course of wrongful conduct resulting in liability under the FLSA.

      74.      As such, the class of similarly situated Plaintiffs is properly defined as follows:

       The Class Members are all of Defendants’ current and former exotic dancers
       from any time starting three years before the date of filing this Complaint to
       the present.

                                 VII.    CAUSES OF ACTION

                          Violation of the FLSA—Collective Action
    (Failure to Pay the Statutory Minimum Wage, Overtime and Tip Misappropriation)

       75.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       76.         29 U.S.C. § 216(b) allows Plaintiff to assert FLSA claims on behalf of herself

an all other employees similarly situated. Plaintiff asserts this claim on behalf of herself an all

similarly situated employees in the Class defined above, who worked for Defendants at any time

from the date three years prior to the date the Complaint was originally filed continuing through

the present. All requirements for a collective action are met.

       77.         29 U.S.C. § 206 requires Defendants to pay all employees the minimum wage

for all hours worked.

       78.         29 U.S.C. § 207 requires Defendants to pay all employees at a rate at least equal

to one and one half times their regular rate for all hours worked in excess of forty hours per week.

       79.         Defendants failed to pay Plaintiff and the Class Members the minimum wage

or overtime, or any wages whatsoever. In fact Defendants actually required that Plaintiff and Class

Members pay them in order to work.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 16 of 19 PageID #: 16



       80.         Defendants failed to pay Plaintiff or any other dancer minimum wages

throughout the relevant period because they misclassified them as independent contractors.

       81.         The amounts paid to Class Members by customers in relation to dances

performed were tips, not wages or services fees. These monies were not the property of

Defendants. The entire amounts collected from customers in relation to dances performed by Class

Members were not made part of any Defendants’ gross receipts at any point.

       82.         As a result, the amount paid by Plaintiff and Class Members in relation to

dances were tips, not wages or service fees, and no part of those amounts can be used to offset

Defendants’ obligation to pay Class Members or Plaintiff the minimum wages due.

       83.     Further, no tip credit applies to reduce or offset any minimum wages due. The

FLSA only permits an employer to allocate an employee’s tips to satisfy a portion of the statutory

minimum wage requirement provided that the following conditions are satisfied (1) the employer

must inform the tipped employee of the provisions of 29 U.S.C. § 203(m); and (2) tipped

employees must retain all the tips received except those tips included in a tip pool among

employees who customarily and regularly receive tips.

       84.         Neither of these conditions is satisfied. Defendants did not inform Plaintiff or

Class Members of the provision of 29 U.S.C. § 203(m) nor did Plaintiff and Class Members retain

all of their tips. Instead, Defendants maintained that no dancer was ever due any minimum wages

due to their classification as independent contractors. The dancers, in turn, were paid nothing.

       85.         Based on the foregoing, Plaintiff and the Class Members are entitled to the full

statutory minimum wages and overtime as set forth in 29 U.S.C. §§ 206 and 207 for all periods in

which they worked for Defendants.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 17 of 19 PageID #: 17



          86.      Defendants’ conduct in misclassifying dancers like Plaintiff and Class

Members was willful and done to avoid paying their minimum wages, overtime, and other benefits

that they were legally entitled to.

          87.      The FLSA provides that a private civil action may be brought for the payment

of federal minimum wages and overtime together with an equal amount in liquidated damages.

Moreover, Plaintiff and Class Members are entitled to recover attorneys’ fees and costs incurred

in enforcing their rights pursuant to 29 U.S.C. § 216(b).

          88.      29 U.S.C. § 211(c) provides in relevant part:

                Every employer subject to any provision of this chapter or of any order
                issued under this chapter shall make, keep, and preserve such records of the
                persons employed by him and of the wages, hours, and other conditions and
                practices of employment maintained by him, and shall preserve such
                records for such periods of time, and shall make such reports therefrom to
                the Administrator as he shall prescribe by regulation or order as necessary
                or appropriate for the enforcement of the provisions of this chapter or the
                regulations or orders thereunder.

          89.   29 C.F.R. § 516.2 further requires that every employer shall maintain and preserve

payroll or other records containing, without limitation, the total hours worked by each employee

each workday and total hours worked by each employee during the workweek.

          90.   To the extent Defendants failed to maintain all records required by the

aforementioned statute and regulations, and failed to furnish to Plaintiff and the Class Members

comprehensive statements showing the hours they worked during the relevant time period, they

also violated the law.

          91.   When an employer fails to keep accurate records of hours worked by its employees,

the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-688 is controlling. That rule

states:
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 18 of 19 PageID #: 18



               [W]here the employer’s records are inaccurate or inadequate. . .an
               employee has carried out his burden if he proves that he has in fact
               performed work for which he was improperly compensated and if
               he produces sufficient evidence to show the amount and extent of
               that work as a matter of just and reasonable inference. The burden
               then shifts to the employer to come forward with evidence of the
               precise amount of work performed or with evidence to negate the
               reasonableness of the inference to be drawn from the employee’s
               evidence. If the employer failed to produce such evidence, the court
               may then award damages to the employee, even though the result be
               only approximate.

       92.     The Supreme Court set forth the above standard to avoid allowing the employer to

benefit by failing to maintain proper records. Where damages are awarded pursuant to the standard

in Mt. Clemens, “[t]he employer cannot be heard to complain that the damages lack the exactness

and precision of measurement that would be possible had he kept records in accordance with. . .the

Act.” Id.

       93.     Based on the foregoing, on behalf of the Class, Plaintiff seeks unpaid minimum

wages and overtime at the required legal rates for all their work during the relevant time period,

reimbursement of any tip splits or tip sharing, liquidated damages, attorneys’ fees and costs, and

any other relief allowed by law.

                                   VIII. DAMAGES SOUGHT

       94.     Plaintiff and Class Members are entitled to recover compensation for the hours they

worked for which they were not paid at the federally mandated minimum wage rate.

       95.     Additionally, Plaintiff and Class Members are entitled to recover their unpaid

overtime compensation at the federally mandated premium rate.

       96.     Plaintiff and Class Members are also entitled to all of the misappropriated tips.

       97.     Plaintiff and Class Members are also entitled to an amount equal to all of their

unpaid wages and misappropriated tips as liquidated damages.
 Case 1:19-cv-00266-MJT Document 1 Filed 06/18/19 Page 19 of 19 PageID #: 19



       98.     Plaintiff and Class Members are entitled to recover their attorney’s fees and costs

as required by the FLSA.

                                    IX.        JURY DEMAND

       99.     Plaintiff hereby demands a trial by jury.

                                          X.      PRAYER

       100.    For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:

       a.      Overtime compensation for all hours worked over forty in a workweek at the
               applicable time-and-a-half rate;

       b.      All unpaid wages at the FLSA mandated minimum wage rate;

       c.      All misappropriated tips;

       d.      An equal amount of all owed wages as liquidated damages as allowed under the
               FLSA;

       e.      Reasonable attorney’s fees, costs and expenses of this action as provided by the
               FLSA; and

       f.      Such other relief to which Plaintiff and Class Members may be entitled, at law or
               in equity.

                                                Respectfully submitted,

                                                By:    s/Melinda Arbuckle
                                                       Melinda Arbuckle
                                                       State Bar No. 24080773
                                                       3102 Oak Lawn Avenue, Suite 1100
                                                       Dallas, Texas 75219
                                                       (214) 521-3605 – Telephone
                                                       (214) 520-1181 – Facsimile
                                                       marbuckl@baronbudd.com

                                                ATTORNEY FOR PLAINTIFF & PUTATIVE
                                                COLLECTIVE ACTION MEMBERS
